Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
	Claim 5 has been cancelled.
Claims 1-4 and 6-15 are pending. 
	Claims 6 and 12-15 are withdrawn.
	Claims 1-4 and 7-11 are under examination as they read upon the elected subject matter. Applicant’s amendment has necessitated new grounds of rejection. Accordingly, this Action is FINAL.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections:
Applicant's amendments and arguments filed 2/23/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1, 3, 4, 7, 8, 10 and 11 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (Acta Biomaterialia 2015;11:543-553 available online 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al. (Acta Biomaterialia 2015;11:543-553 available online September 16, 2014) and Sfeir et al. (WO2015142631 published September 24, 2015) and Hagandora et al. (Tissue Engineering: Part A. 2013; 19(5 and 6);729-737) and Hagandora et al. (Annals of Biomedical Engineering 2012;40(3):688-696) and Hagandora, CK. (Dissertation 2014, [online] retrieved from: http://d-scholarship.pitt.edu/22122/; 185 pages) and Moioli et al. (Advanced Drug Delivery Reviews 2007;59:308-324) and Ueki et al. (Journal of Cranio-Maxillofacial Surgery 2003;31:107-114).  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    481
    792
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1, 3, 4, 8 and 11, Brown et al. teach magnesium powder/PLGA composite scaffolds, hence a biphasic medical implant device comprising a first phase polymer and a second phase of magnesium, for orthopedic bone regeneration and dental socket preservation (Abstract; 2.1 Synthesis of scaffolds; 2.6.1. Surgery, animal care, sacrifice; Table 1; Figures 4 and 6). The intended use of serving as a temporomandibular join medical implant device and effective to grow and regenerate fibrochondrocyte and chondrocyte cells and restore bone cells in inherent in the biphasic scaffold of Brown et al. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). The intended use of temporomandibular joint medical implant device has been considered but is not given patentable weight because it is merely an intended use of the implant of Brown et al. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
With regard to instant claims 7 and 10, Brown et al. teach immersing the scaffolds in BMSC growth medium and allowed to degrade and BMSCs were allowed to grow in that medium (2.5 Indirect cytocompatibility) and showed increased proliferation (3.6; Figure 5) thus forming a magnesium containing solution for use in culturing the seeding of cells.
With regard to instant claims 1 and 9, Sfeir et al. teach medical implant devices scaffolds to enhance tissue regeneration (title; Abstract) that exhibit a porous framework or configuration ([0033]; claim 14) with a preferred use for temporomandibular joints [0036]. Sfeir et al. guide the artisan to using gelatin, poly(ethylene glycol), poly(lactic-co-
With regard to instant claims 1 and 2, Hagandora2013 teach poly(glycerol sebacate) as a biocompatible, biodegradable elastomeric porous scaffold material seeded with fibrochondroyctes for temporomandibular joint disc engineering where the scaffolds promoted cell attachment and proliferation (Abstract; page 730 Cell seeding). Hagandora2013 report that: “The average amount of collagen produced by goat costal chondrocytes in PGS at 4 weeks in the high cell seeding density group (218 – 24 mg collagen per construct) exceeded that which has been reported previously using porcine TMJ disc cells and PGA scaffolds for TMJ disc engineering.” (page 735, upper left column). Hagandora2013 also note that: “A noteworthy advantage to using the PGS scaffold material is avoidance of scaffold contraction” (page 735, lower right column). 
	With regard to instant claim 1, Hagandora2012 is directed to the effect of magnesium ion concentration on the fibrocartilage regeneration potential of chondrocytes in temporomandibular joint disorders (title; introduction; Figure 2) and teach that: “…magnesium could potentially be used as a coating material to enhance bone fixation to TMJ prosthetics, preventing micromotion and extending the lifetime of the implant. While magnesium shows promise as a biomaterial for enhancing bone regeneration, the effect of degrading magnesium on the surrounding soft tissue needs 7 it was found that high concentrations of magnesium sulfate (MgSO4) support chondrocyte proliferation and redifferentiation.” (page 689, upper left column).
With regard to instant claim 2, the Hagandora dissertation provides a chapter entitled: “PURE MAGNESIUM AND POLY (GLYCEROL SEBACATE) AT THE BONEFIBROCARTILAGE INTERFACE OF THE MANDIBULAR CONDYLE: A PILOT STUDY” (page 117). The purpose is to treat temporomandibular joint disorders (7.1 page 117). Hagandora suggests a composite system of magnesium and PGS scaffold where the magnesium could improve implant fixation (page 132) thus providing the idea to combine magnesium and PGS scaffold.
With regard to instant claim 9, Moioli et al. guide the artisan to polymer-gelatin sponge complexes as a delivery system for treating temporomandibular joint regeneration (Table 1, page 311; Figures 3 and 4) which has been shown to increase bone and cartilage tissue regeneration (page 317, upper left column). 
With regard to instant claims 1 and 9, Ueki et al. teach the use of a polymer-gelatin sponge complex (PGS) in the treatment of temporomandibular joints (Abstract). Ueki et al. teach that: “One of the distinguishing characteristics of the TMJ is that its articular surface is composed of fibrocartilage, rather than the hyaline cartilage found in other major joints.” (page 112, right column). Ueki et al. also teach that: “When material is implanted into a condylar defect, mandibular motion and load make it difficult for new cartilage tissue to regenerate. It is therefore necessary to develop a suitable carrier for BMP for these conditions… These results suggest that PGS can play an important role 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Brown et al. is that Brown et al. do not expressly teach wherein the polymer is poly(glycerol sebacate). This deficiency in Brown et al. is cured by the teachings of Hagandora dissertation, Sfeir et al. and Hagandora2013.
2. The difference between the instant application and Brown et al. is that Brown et al. do not expressly teach seeding cells of fibrochondrocytes and chondrocytes. This deficiency in Brown et al. is cured by the teachings of Ueki et al., Hagandora2012 and Hagandora2013.
3. The difference between the instant application and Brown et al. is that Brown et al. do not expressly teach wherein the implant device comprises a single composite material comprising a polymer in a form selected from the group consisting of gelatin hydrogel and sponge or a scaffold comprises a sponge composed of the polymer and a gelatin, and soaked with the magnesium-containing solution. This deficiency in Brown et al. is cured by the teachings of Sfeir et al., Ueki et al. and Moioli et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the magnesium powder/polymer single composite material scaffold of Brown et al. wherein the polymer is poly(glycerol sebacate), as suggested by Hagandora dissertation, Sfeir et al. and Hagandora2013, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Brown et al. already set forth the concept of a biphasic polymer-magnesium powder composite scaffold and Hagandora dissertation and Hagandora2013 further teach and suggest poly(glycerol sebacate) can be used as the polymer especially when Hagandora dissertation suggests a composite of magenium and poly(glycerol sebacate). Moreover, Sfier et al. also guide the artisan to manufacturing the composite material with poly(glycerol sebacate) as a functional equivalent to poly(lactic-co-glycolic acid) and poly(ethylene glycol). Thus on the one hand, it is obvious to employ one functionally equivalent polymer for another as the porous matrix containing the magnesium powder with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 In re Fout, 675 F.2d 297, 301 (CCPA 1982). On the other hand, Hagandora2013 teaches that poly(glycerol sebacate) scaffolds promoted cell attachment and proliferation that exceeded that which has been reported previously using porcine TMJ disc cells and PGA scaffolds for TMJ disc engineering. Additionally, Hagandora2013 also note that: “A noteworthy advantage to using the PGS scaffold material is avoidance of scaffold contraction” (page 735, lower right column). Consequently, there are two strong motivational factors to select poly(glycerol sebacate) as the polymer in the composite with the magnesium powder because the ordinary artisan would want those desirable functional properties in the scaffold and would combine them with a reasonable expectation of success.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the magnesium powder/polymer composite scaffold of Brown et al. and combine with seeding cells of fibrochondrocytes and chondrocytes, as suggested by Ueki et al., Hagandora2012 and Hagandora2013, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, in light of the combined references, it is obvious to employ the composite scaffold implant of Brown et al. for the purpose of treating temporomandibular joint. Furthermore, Hagandora2013 teach seeding the scaffold with fibrochondroyctes for temporomandibular joint disc engineering thus rendering obvious 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the magnesium powder/polymer composite scaffold of Brown et al. wherein the implant device comprises a single composite material comprising a polymer in a form selected from the group consisting of gelatin hydrogel and sponge or a scaffold comprises a sponge composed of the polymer and a gelatin, and soaked with the magnesium-containing solution, as suggested by Moioli et al., Sfier et al. and Ueki et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. In the art of temporomandibular joint regeneration, Moioli et al., Sfeir et al. and Ueki et al. guide the artisan to polymer-gelatin sponge complexes as discussed above. As taught by Ueki et al., a suitable carrier is required to treat the temporomandibular joint and guide the artisan to a polymer-gelatin complex which is easily adapted to the space of the defect and can play an important role by acting as a space retainer and shock absorber during the formation of new bone and cartilage 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as 
Response to Arguments:
Applicant submits that: “there is no mention in Brown of a composite material including fibrochondrocyte and chondrocyte seeding cells nor a single composite material that simultaneously heals bone and cartilage of the bone-cartilage interface of a mandibular condyle, as recited in amended claim 1.” That appears correct and the reason why Brown is not anticipatory. However, Brown is not in a vacuum and the rejection is over a combination of references. See MPEP 2145(IV): “"[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).” Applicant states that: “the Examiner failed to identify that Feyerabend et al. further found that magnesium concentrations of 15-30 mM inhibited cell proliferation.” It is the Examiner’s position that the ordinary artisan would use the amount of magnesium that supports chondrocyte proliferation and redifferentiation and not an amount that does not. Additionally, it is noted that the instant claims are not limited to any amount of magnesium. Applicant’s arguments on this point are not persuasive. 
Applicant asserts that: “with respect to Moioli and Ueki, these references indicate that for the TMJ, a polylactic acid/polyglycolic acid copolymer in a gelatin sponge complex (PGS) is a carrier for BMP-2. However, there is no mention of the presence of magnesium or fibrochondrocyte and chondrocyte seeding cells.” However, Moioli and Ueki are not read in a vacuum and the rejection is over modifying the medical implant of Brown as presented by the Examiner supra. Applicant is not arguing the applied 
Applicant submits that the combination of the cited prior art references does not teach or suggest a single composite material effective to grow and regenerate fibrochondrocyte and chondrocyte cells, and restore bone cells, comprising polymer in a form selected from the group consisting of gelatin hydrogel and sponge; magnesium in a solid form; and seeding cells selected from the group consisting of fibrochondrocyte and chondrocyte cells, wherein, the single composite material implanted into a mandibular condyle simultaneously heals bone and cartilage of a bone-cartilage interface of a mandibular condyle recited in independent claim 1 as amended, in the form of a temporomandibular joint medical implant device. Respectfully, the Examiner cannot agree. The Examiner has shown above that a medical implant device comprising a single composite material comprising magnesium in solid form and a polymer in gelatin hydrogel/sponge form for use as a temporomandibular joint is already known in the art. And the Examiner has set forth a sound motivation to seed the composite material with fibrochondrocytes and chondrocytes. Applicant has not presented any arguments of non-obvious components or superior/unexpected results.  See MPEP 2145: “Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.” Accordingly, the undisputed facts in this case, including the state of the prior art and the simplicity and 
 MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613